43 F.Supp. 845 (1942)
In re STEIN.
No. 72612.
District Court, N. D. Illinois, E. D.
February 27, 1942.
*846 *847 *848 Louis Goldman, of Goldman, Allshouse & Healy, and Max W. Petacque, all of Chicago, Ill. (M. J. Hirschenbein and R. Blumenfeld, both of Chicago, Ill., of counsel), for Maurice Klein, trustee.
Phoenix & Murphy, of Chicago, Ill., for petitioning creditors.
David A. Witt and Arthur Chittick, both of Chicago, Ill., for bankrupt.
CAMPBELL, District Judge.
It is ordered by the Court that the petition of the Bankrupt to reverse the Referee's order of October 6, 1941, be and the same is hereby denied.
It is further ordered that the Referee's opinion of October 6, 1941, be and the same is hereby sustained and the order entered by the Referee on October 6, 1941, be and the same is hereby confirmed.
It is further ordered that the Bankrupt be and he is hereby required to comply with said Referee's order of October 6, 1941, within fifteen (15) days from the date hereof.
It is further ordered that the motion for oral argument be and the same is hereby denied.